Citation Nr: 1733083	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  15-37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension (HTN).

2.  Entitlement to service connection for chronic rhinitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for nasal polyps.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for migraines.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder NOD, and major depressive disorder (MDD).

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include sleep apnea.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 and December 2013 from the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky and Jackson, Mississippi.  Jurisdiction currently resides with the St. Petersburg, Florida RO.

The Veteran testified before the undersigned during a Travel Board Hearing in April 2017.  A transcript of that hearing has been associated with the claims file.


As is reflected on the title page of this decision, the Board has recharacterized the issues relating to PTSD.  In this regard, the Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

Here, the Veteran continues to seek service connection for PTSD while now claiming other variously diagnosed psychiatric disabilities, including anxiety disorder and MDD.  Importantly, just as in his initial claims, he maintains that these disabilities are the result of his active service.  Although the Veteran's current claim seem to be more focused on a general acquired psychiatric disorder, the Board will broaden these claims under Clemons.  Therefore, the below discussion will consider whether new and material evidence has been submitted to reopen broader claims for an acquired psychiatric disorder to include PSTD, anxiety disorder, and MDD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heart disorder, migraines, an acquired psychiatric disorder, and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

1.  In testimony at his Travel Board Hearing in April 2017, the Veteran withdrew the issues of entitlement to service connection for chronic rhinitis, sinusitis, and nasal polyps from appellate consideration.

2.  The RO denied the Veteran's claims for entitlement to service connection for PTSD in April 2008.

3.  The evidence received since the April 2008 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims for service connection for PTSD is neither cumulative nor redundant of evidence already of record, and raise a reasonable possibility of substantiating the claims.

4.  Prior to August 25, 2014, the Veteran's diastolic blood pressure readings were predominately manifested by readings of at least 110 mmHg but less than 120 mmHg.

5.  From August 25, 2014, the Veteran's diastolic blood pressure readings were predominately manifested by readings of at least 120 mmHg but less than 130 mmHg.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeals on the issues of entitlement to service connection for chronic rhinitis, sinusitis, and nasal polyps have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The RO's April 2008 decision denying the Veteran's claims of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. 
§ 20.1103 (2016).

3.  The criteria for reopening the claim of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  Prior to August 25, 2014, the criteria for a 20 percent rating, but not higher, for HTN have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

5.  From August 25, 2014, the criteria for a 40 percent rating, but not higher, for HTN have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissed Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative, and except where withdrawn on record at a hearing, must be in writing.  38 C.F.R. § 20.204. 

With regard to the appeals of entitlement to service connection for chronic rhinitis, sinusitis, and nasal polyps, these issues were withdrawn on record by the Veteran at his Travel Board Hearing in April 2017.  Transcript at p. 2.  The Veteran's oral statement during his hearing, memorialized in writing in the transcript, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  There remain no allegations of errors of fact or law for appellate consideration, as to these issues.  Accordingly, as to the issues of entitlement to service connection for chronic rhinitis, sinusitis, and nasal polyps, the Board does not have jurisdiction to review the appeals and they are dismissed.




II. Duties to Notify and Assist

The Veteran's petition to reopen the claim for service connection for PTSD has been granted in full.  Therefore, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claims, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the claim for increased rating, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

III. Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied entitlement to service connection for PTSD in an April 2008 rating decision.  The claim was essentially denied due to a lack of current disability.  The Veteran did not appeal this denial.  There was also no new material evidence received within a year of the decision.  The decision is thereby final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105  (b) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017).

Since this denial, the Veteran has submitted treatment medical records from a separate physician and a counselor noting diagnoses including PTSD, MDD and anxiety disorder.  See Treatment Record from Dr. F. S., MD and Tallahassee Vet Center Records.  The Veteran's new psychiatric diagnoses satisfy the low threshold requirements for new and material evidence; and the acquired psychiatric disorder claim is reopened.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Increased Rating Merits
Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.     § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21  (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.   

The Veteran's HTN is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides:

A 10 percent rating is warranted for diastolic pressure predominantly 100 mmHg or more, or; systolic pressure predominantly 160 mmHg or more, or; for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 mmHg or more, or; systolic pressure predominantly 200 mmHg or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 mmHg or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 mmHg or more.

The Board is not required to discount the ameliorative effects of the medications when evaluating the Veteran's hypertension.  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016); see also Jones v. Shinseki, 26 Vet. App. 56 (2012).

This claim arises from the RO's September 2011 initial grant of service connection for HTN, rated as 10 percent disabling effective April 20, 2011.  Of record is a Tallahassee VA Clinic treatment report printed on April 12, 2017 that notes the Veteran's blood pressure readings by the day for the entirety of the period on appeal.  Of note, these blood pressure readings present equivalent results, for rating purposes, to those obtained on August 2011 and December 2013 VA examinations.  VAMC, Vet Center and VA examination reports confirm repeated periods of noncompliance with HTN medications.

Review of the evidence reflects that for the period of the appeal prior to August 25, 2014, the Veteran's HTN readings warranted a 20 percent rating.  In this regard, for approximately 50 percent of the time the Veteran had diastolic blood pressure readings of at least 110 mmHg but less than 120 mmHg, without ever achieving a systolic pressure level of 200 mmHg.  Such places the record in equipoise sufficient to grant the higher (20 percent) rating.  The Board has considered blood pressure readings of 178/130 on February 13, 2012 and 167/124 on July 5, 2012.  These readings equate to the numerical requirements necessary for a respective 60 and 40 percent rating.  However, the Board considers these readings to be outliers rather than the vast majority of readings, which were less than 120 mmHg.  McCarroll v. McDonald, 28 Vet. App. at 274  (holding that a single diastolic blood pressure reading of 100 does not demonstrate a history of diastolic pressure "predominantly" of 100 or more, as required by Diagnostic Code 7101).  Supporting this proposition, are the results obtained both before and after these readings.  These adjoining blood pressure readings, at best yield results equivalent to a 20 percent rating.

That said, for the period from August 25, 2014 forward, the Veteran's blood pressure readings predominately approximated a rating of 40 percent.  Specifically, his diastolic readings were split for the most part as being at least 120 mmHg but less than 130 mmHg.  This split again renders the claim in equipoise as to the appropriate rating.  The Board acknowledges that during the period on appeal there were diastolic readings of 130 mmHg or greater.  These include a June 15, 2015 reading of 195/134, an August 7, 2015 reading of 225/130 and a January 29, 2016 reading of 182/133.  See Tallahassee VA Clinic Testing Report Printed April 12, 2017.  These readings are again considered outliers and not an accurate reflection of his overall disability level.  In this regard, these readings were obtained during an hour long blood pressure check wherein the physician collected his readings three times.  For each of his adjoining results, the Veteran did not achieve readings of 130 mmHg or greater.  

Correspondingly, the Board recognizes that on repeat testing on July 29, 2015, the Veteran had diastolic pressures of 132 and 135.  These readings are also considered comparative outliers as they were present for only one day.  Moreover, as stated, the Veteran's aforementioned increased 40 percent rating is being provided in light of the record being essentially split between his readings being predominately less than or equal to those necessary for a 20 or 40 percent rating and not higher.  There is simply not evidence of predominate readings equivalent to a 60 percent.  At no point during the pendency of the appeal have the Veteran's diastolic blood pressure readings been predominately 130 mmHg or more.  

In rendering the above decision, the Board is cognizant that the Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected hypertension has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In light of the probative evidence of record, a 20 percent is warranted for the period prior to September 25, 2014 and 40 percent, thereafter.  The record, however, does not support an assignment of the next highest rating of 40 percent prior to September 25, 2014 or a 60 percent rating for any of the periods on appeal.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."	



ORDER

Entitlement to service connection for chronic rhinitis is dismissed.

Entitlement to service connection for sinusitis is dismissed.

Entitlement to service connection for nasal polyps is dismissed.

As new and material evidence sufficient to reopen the previously denied claim for service connection for PTSD has been received, the application to reopen is granted; to this extent only, the appeal is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a respiratory disorder has been received, the application to reopen is granted; to this extent only, the appeal is granted.

Entitlement to a rating of 20 percent, but no higher, for HTN prior to August 25, 2014 is granted.

Entitlement to rating of 40 percent, but no higher, for HTN from August 25, 2014 is granted.


REMAND

Acquired Psychiatric Disorders

The Veteran was afforded a VA examination in December 2013.  On examination he was opined to suffer from a mood and personality disorder, but not PTSD.  Subsequent to this examination, the Veteran has submitted treatment medical records which reflect diagnoses including PTSD, MDD and anxiety disorder NOS.  See Dr. F. S. Treatment Records and Tallahassee Vet Center Treatment Records.  In light of this additional information, a new VA examination and opinion should be obtained addressing the propriety, nature and etiology of these diagnosed disabilities.  

Additionally, although service connection cannot be granted for a personality disorder, service connection may nevertheless be granted for a disability superimposed on a personality disorder.  38 C.F.R. § 4.127.  As 1989 service treatment records confirm a diagnosis of personality disorder an opinion must be provided as to the propriety of this original diagnosis and its relationship, if any, to his current disabilities.

OSA

On Travel Board Hearing the Veteran testified that Dr. G. diagnosed him with sleep apnea and prescribed a continuous positive airway pressure therapy machine (CPAP).  The claims file includes Dr. G's treatment records but they appear to be incomplete.  Specifically, these records note sleep apnea testing was requested in April 2013, but the results are not in evidence.  Moreover, the records from Dr. G. post April 2013 are also not in evidence.  On remand a request should be made to obtain these outstanding records.  In addition, if these records confirm a diagnosis of sleep apnea, a VA opinion should be obtained to address the nature and etiology of this condition.

Heart Disorder

The record contains conflicting evidence with regard to the Veteran having a diagnosed heart disorder.  Notably, on VA examination in December 2013 the examiner indicated he had never experienced a myocardial infarction or been diagnosed with a heart condition.  However, other clinical records note a history of coronary artery disease (CAD), myocardial infarction and a diagnosis for hypertensive cardiovascular disease.  See September 2014 Tallahassee Memorial Health Care and Tallahassee VA Clinic Records.  On remand, a new VA examination should be obtained that clarifies his true disability and its relationship to his service and or his service connected disabilities.

Migraines

1989 and 1991 service treatment records confirm diagnoses of frontal and tension headaches.  However, post service records are unclear as to the presence of a current chronic headache disability.  Specifically, treatment medical records note reports of severe headache symptomatology, but provide no specific diagnosis.  See Tallahassee VA Clinic Records.  In addition, although the December 2013 VA examiner opined that the Veteran did not have a chronic headache condition, this opinion appears to have been predicated solely on record review without physical examination.  Further, this opinion does not appear to consider his competent reports of chronic headache symptomatology.  In light of the uncertainty of the nature of his disability, the Board finds that a new VA examination should be provided. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records. 

a. Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any private treatment records from Dr. C. G., MD.  The Board is particularly interested in obtaining the results of a sleep study prepared in April 2013, as well as, any treatment record thereafter.  Advise the Veteran that he may submit his private or VA treatment records if he so chooses.  


b. Contact the Veteran and ask him for clarification as to his testimony of receiving treatment for a sleep disorder by VA physician "Dr. Kay" between 1993-1994.  Then request these records.  Also request clarification, from the Veteran as to the location in which he suffered a myocardial infraction.  Note, at Board hearing he testified to being treated by a VA facility for a myocardial infraction.   Additionally, an April 9, 2015 Tallahassee VA Clinic Pharmacy Record appears to confirm the Veteran has a history of a myocardial infraction. 

If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. If, and only if, the above noted Dr. G. medical records are obtained and they confirm a diagnosis of sleep apnea, forward the claims file to an appropriate VA examiner to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea was caused by his active service to include exposure to environmental hazards while stationed in Southeast Asia.  The examiner should specifically address the Veteran's contentions raised throughout the record and on Board hearing.

3. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his acquired psychiatric disorders.  All indicated tests and studies should be accomplished and the findings reported in detail. 

a. The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  The examiner should specifically discuss his PTSD, anxiety disorder, MDD diagnoses.

b. With regard to the 2013 examiner's previous diagnoses of personality disorder, the examiner must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

In so doing, the examiner must:

i. Directly address the propriety of the Veteran's in-service June 1989 diagnosis of passive-aggressive personality and his June 1990 diagnosis of immature personality disorder.  

ii. Directly address the Veteran's contentions that he was misdiagnosed in-service.  In support of this assertion, he notes that the current symptomatology associated with his other diagnosed psychiatric disabilities matches that displayed in-service.  See Board Hearing Transcript.

iii. Concede in-service combat for the purposes of the examination. 	

iv. Rationalize all opinions provided against the lay evidence of record, the Veteran's discharge information and the Board hearing testimony.

4. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of a migraine headache disorder.  All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. Whether the Veteran has a migraine headache disorder.

b. Whether any identified migraine headache disorder is the result of service.  The clinical significance of the Veteran's treatment for frontal and tension headaches in-service should be discussed.  See September 1989 and December 1991 Treatment Records.

c. Whether any identified migraine headache disorder was caused or aggravated by the Veteran's service-connected disabilities, including any medication taken for such disabilities.  Note, the Veteran asserts experiencing migraines in periods of stress and also following the use of HTN medication in conjunction with direct sun exposure.  

5. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of a heart disorder.  All indicated tests and studies should be accomplished and the findings reported in detail. 
All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. Identify/diagnose any heart disorder that presently exists or that has existed during the appeal period.  Note, clinical records indicate he has a history of coronary artery disease (CAD), myocardial infarction and a diagnosis for hypertensive cardiovascular disease.  See September 2014 Tallahassee Memorial Health Care and Tallahassee VA Clinic Records.  Therefore, any negative opinion provided must specifically address these notations.

b. Whether it is as likely as not (a 50 percent probability or greater) that any identified heart disorder had its onset in service or is otherwise etiologically related to service.  Note, the Veteran was treated for chest wall pain in-service in July 1989, August 1989, and July 1991.  He also reported a history of angina and heart problems on a February 22, 1990, Dental Health Questionnaire.

c. Whether it is as likely as not that any identified heart disorder was caused or aggravated (worsened) by the Veteran's service-connected disabilities, including HTN, or any medication taken for such disabilities.  See Board Hearing Transcript.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. Then, readjudicate the Veteran's claims for service connection in light of all the evidence of the record.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


